Affirmed in Part, Dismissed in Part, and Memorandum Opinion filed May 10,
2022.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-20-00835-CV

                                    J.Y., Appellant
                                            V.
  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                  J.C., and L.C., Appellees

                     On Appeal from the 314th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-17880

                  MEMORANDUM                         OPINION

      After unsuccessfully appealing the 2017 termination of her parental rights,
J.Y.1 filed a petition for bill of review in 2020 challenging the same termination
order. The Texas Department of Family and Protective Services and the child’s

      1
         For continuity, we refer to the appellant using the same pseudonym employed in the
termination case. See In re S.M.G., No. 01-17-00056-CV, 2017 WL 2806332 (Tex. App.—
Houston [1st Dist.] June 29, 2017, pet. denied) (mem. op.).
adoptive parents successfully moved to dismiss the petition with prejudice on the
grounds that the suit is barred by limitations and by res judicata. At the adoptive
parents’ request, the trial court also imposed monetary sanctions against J.Y. and her
counsel Julie A. Ketterman. J.Y. appeals the dismissal of her case and some of the
sanctions against her. In addition, she attempts to appeal all of the sanctions against
Ketterman and to challenge the finality of the 2017 termination order. In a cross-
point, the adoptive parents ask us to sanction J.Y. and Ketterman for bringing a
frivolous appeal.

       We affirm the portion of the judgment dismissing the bill-of-review
proceeding with prejudice and ordering J.Y. to pay the adoptive parents $1,500 as a
sanction for signing the verification of the petition that brought this groundless
action in bad faith. We dismiss for lack of jurisdiction J.Y.’s attempted appeal of the
sanctions imposed on Ketterman, as well as J.Y.’s attempted appeal of the 2017
termination order. Finally, in the exercise of our discretion, we to decline to award
the adoptive parents damages for defending this appeal.

                                         I. BACKGROUND

       In her original verified petition, J.Y. alleged that her parental rights were
terminated in January 2017,2 and she asserted, “Despite the exercise of due diligence,
Petitioner did not discover Respondent’s fraud until more than thirty days after
rendition of the judgment.”3 She further pleaded that there was no evidence to
support the findings made in the termination case that she engaged in conduct, or
knowingly placed the child with persons who engaged in conduct, that endangered


       2
           The judgment terminating her parental rights is not in the record.
       3
        In her petition, J.Y. identified “Respondent”—that is, the defendant in the bill-of-review
proceeding—only as “an entity in Harris County, Texas.” Nevertheless, the Department filed an
answer to the petition approximately five months later.

                                                  2
the child’s physical or emotional well-being. J.Y. did not mention in the petition that
she already had unsuccessfully appealed the termination judgment or that J.C. and
L.C. subsequently adopted the child. J.Y. also did not name the adoptive parents as
defendants.

      In its answer, the Department raised the affirmative defense of limitations and
asserted that J.Y. had failed to join indispensable parties. J.Y. then amended her
petition to add the child’s adoptive parents as defendants. Again, J.Y. failed to
disclose her prior unsuccessful appeal and again she stated that she “did not discover
Respondent’s fraud until more than thirty days after rendition of judgment.” About
a month later, J.Y. filed a “Response to the Department’s Answer” in which she
asserted that her petition was not barred by laches or limitations, adding that the
statutory six-month deadline for challenging an order terminating parental rights did
not apply. See TEX. FAM. CODE § 161.211 (with exceptions inapplicable here, an
order terminating parental rights must be challenged within six months of the date
the order was signed).

      The child’s court-appointed attorney filed a “response” to the amended
petition in which the attorney urged that the bill of review be denied. The Department
and the adoptive parents moved to dismiss the case on the ground that it is time-
barred by section 161.211. In their motion, the adoptive parents sought dismissal on
the additional grounds that the case is meritless and is barred by res judicata. In
addition to seeking dismissal, the adoptive parents also sought sanctions against both
J.Y. and Ketterman under Texas Rule of Civil Procedure 13 and Texas Civil Practice
and Remedies Code chapters 9 and 10.

      The trial court dismissed the case with prejudice on the grounds that it is
barred both by the six-month limitation period of Texas Family Code section
161.211 and by the doctrine of res judicata. In addition, the trial court sanctioned

                                          3
J.Y. and Ketterman under Texas Rule of Civil Procedure 13 and Chapter 10 of the
Texas Civil Practice and Remedies Code. J.Y. was ordered to pay the adoptive
parents $1,500 and Ketterman was ordered to pay them $5,000. In addition, J.Y. and
Ketterman each were ordered to pay sanctions of $1,000 to the Harris County
District Clerk.

      On appeal, J.Y. seeks reversal of the portions of the judgment in this case
(a) dismissing the case; (b) ordering her to pay the adoptive parents $1,500 as
sanctions;4 and (c) ordering Ketterman to pay monetary sanctions to the adoptive
parents and to the district clerk. She also asserts that the 2017 termination order is
not final, and she asks that we “send the [termination] case back”—in effect, to
reopen that separate case.

   II. CHALLENGE TO THE DISMISSAL OF THE BILL-OF-REVIEW PROCEEDING

      The trial court dismissed the bill-of-review proceeding with prejudice on the
grounds that it is time-barred and barred by the doctrine of res judicata. In her first
three issues, J.Y. challenges the dismissal of her case with prejudice on these
grounds.

      In her first and second issues, J.Y. argues that Texas Family Code section
161.211 is unconstitutional both facially and as applied to her; however, J.Y. did not
raise these complaints in the trial court. The record does not show that she filed any
response to the motions to dismiss. Even if the trial court treated her “Response to
the Department’s Answer” as a response to the motions to dismiss, which were filed
over a week later, J.Y. asserted in that document that section 161.211 does not apply
to this action, which instead is governed by the residual four-year limitations period


      4
         J.Y. does not challenge the portion of the judgment ordering her to pay monetary
sanctions to the district clerk.

                                           4
applicable to bills of review generally. But see TEX. CIV. PRAC. & REM. CODE
§ 16.051 (“Every action for which there is no express limitations period, except an
action for the recovery of real property, must be brought not later than four years
after the day the cause of action accrues.”) (emphasis added).

       Because J.Y. did not raise her constitutional complaints concerning the bill-
of-review proceeding in the trial court, she failed to preserve those matters for
appellate review. See In re L.M.I., 119 S.W.3d 707, 710–11 (Tex. 2003) (termination
proceeding in which constitutional complaint, not raised in the trial court, was held
not preserved for appellate review). Because J.Y. asserts no other grounds on appeal
for reversing the trial court’s ruling that the case is time-barred,5 we overrule J.Y.’s
first two issues and affirm the portion of the judgment dismissing the case with
prejudice on the ground that it is time-barred by Texas Family Code section 161.211.
It accordingly is unnecessary to address her third issue, in which she argues that the
judgment should be reversed because res judicata does not apply.

                   III. CHALLENGE TO THE MONETARY SANCTIONS

       The trial court imposed monetary sanctions against J.Y. and her counsel under
both Texas Rule of Civil Procedure 13 and Texas Civil Practice & Remedies Code
§ 10.001(1). We review sanctions on either basis for abuse of discretion. Low v.
Henry, 221 S.W.3d 609, 614 (Tex. 2007).

A.     Sanctions against J.Y.

       Regarding the sanctions against herself, J.Y. challenges the portion of the
judgment ordering her to pay $1,500 in sanctions to the child’s adoptive parents. We




       5
         J.Y. does not re-urge on appeal her argument that the four-year limitations period of Texas
Civil Practice and Remedies Code section 16.051 governs this case.

                                                 5
begin our analysis under Texas Rule of Civil Procedure 13, which provides as
follows:

      The signatures of attorneys or parties constitute a certificate by them
      that they have read the pleading, motion, or other paper; that to the best
      of their knowledge, information, and belief formed after reasonable
      inquiry the instrument is not groundless and brought in bad faith or
      groundless and brought for the purpose of harassment. . . . If a pleading,
      motion or other paper is signed in violation of this rule, the court, upon
      motion or upon its own initiative, after notice and hearing, shall impose
      an appropriate sanction available under Rule 215.1 upon the person
      who signed it, a represented party, or both.
      Courts shall presume that pleadings, motions, and other papers are filed
      in good faith. No sanctions under this rule may be imposed except for
      good cause, the particulars of which must be stated in the sanction
      order. “Groundless” for purposes of this rule means no basis in law or
      fact and not warranted by good faith argument for the extension,
      modification, or reversal of existing law. . . .
TEX. R. CIV. P. 13.

      On appeal, J.Y. asserts that “Ketterman had sufficient grounds to file the bill
of review; it was not filed in bad faith or to harass and there were no statements made
that were groundless or false.” Despite J.Y.’s assertion that her pleadings were not
filed in bad faith or to harass, she has not briefed those matters; the only arguments
she presents regarding the sanctions against her are that there were sufficient grounds
to bring this suit. J.Y. maintains that this is so because, as to the underlying
termination case, “there was [sic] significant and material errors at the trial court
level that affected the outcome of the termination suit.” But J.Y. had already
appealed the termination order years earlier, and a bill of review is not available to
“bring a second attack” upon a judgment that has already been affirmed. Rizk v.
Mayad, 603 S.W.2d 773, 775 (Tex. 1980). Moreover, Ketterman conceded in the
trial court not only that complaints about the termination case were required to have


                                          6
been brought in that prior appeal,6 but also that a bill of review was “not a plausible
avenue” for challenging the termination order. She neither disputed that the
pleadings in the bill-of-review proceeding have “no basis in law or fact” nor made a
“good faith argument for the extension, modification, or reversal of existing law.”

       Further, J.Y. made false statements of fact in her pleadings, even though she
signed the petition for bill of review under oath, certifying that the facts stated therein
were true and correct. Among other things, she pleaded there was no evidence that
(1) she engaged in conduct or knowingly placed the child with persons who engaged
in conduct which endangered the child’s physical or emotional well-being, and
(2) termination of her parental rights was in the child’s best interest. As to each of
these allegations, J.Y. alleged that her “failure to assert this claim and/or defense
was not a result of any negligence or fault of [J.Y.].” But there was no “failure to
assert” these complaints. To the contrary, J.Y. raised each of these complaints in her
direct appeal of the termination judgment. See In re S.M.G., No. 01-17-00056-CV,
2017 WL 2806332, *4 (Tex. App.—Houston [1st Dist.] June 29, 2017, pet. denied)
(mem. op.) (challenging sufficiency of endangerment evidence); id. at *6
(challenging sufficiency of best-interest evidence).

       The foregoing establishes that J.Y.’s pleadings in this bill-of-review
proceeding were groundless, and J.Y. offers no argument to support her appellate
assertion that her pleadings were not filed in bad faith or for the purpose of


       6
          When Ketterman argued at the hearing on the motions to dismiss and for sanctions that
there were serious errors in the trial of the termination case, the trial court asked, “Assuming
everything you’re saying is true, isn’t the law very clear that the time to bring that up is on appeal?”
Ketterman answered, “It is, yes. Yes, Your Honor.” When the trial court again said, “[T]hose are
issues that every parent has to bring up on direct appeal,” Ketterman again answered, “And I agree
with you, Judge.” Ketterman added, “Laws get changed because attorneys argue things that might
go against the law. They argue that the law needs to change for certain reasons”; however, she did
not identify any law that should be changed or any reason for doing so.

                                                   7
harassment. We therefore overrule this issue—J.Y.’s fifth—and affirm the $1,500
sanction against J.Y. under Texas Rule of Civil Procedure 13. It is accordingly
unnecessary to consider whether the same sanction also was warranted under Texas
Civil Practice & Remedies Code section 10.001(1).

B.     Sanctions against Counsel

       In J.Y.’s fourth and sixth issues, she challenges the trial court’s sanctions
against Ketterman. J.Y.’s attempt to appeal these sanctions runs afoul of the concept
of standing.

       Because standing is implicit in the concept of subject-matter jurisdiction, an
appellate court lacks jurisdiction to review a ruling appealed by a person without
standing. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–44 (Tex.
1993). A person generally has standing to appeal a ruling only if the person is
personally aggrieved by it. Cf. Austin Nursing Ctr. v. Lovato, 171 S.W.3d 845, 848
(Tex. 2005). An appealing party may not complain of errors that do not injuriously
affect that party or that merely affect the rights of others. See Torrington Co. v.
Stutzman, 46 S.W.3d 829, 843 (Tex. 2000).

       The sanctions against Ketterman do not injure J.Y.; they affect only
Ketterman’s rights. Consequently, J.Y lacks standing to appeal them. See Etienne v.
State Farm Lloyds, No. 14-18-00665-CV, 2019 WL 4266104, at *3 (Tex. App.—
Houston [14th Dist.] Sept. 10, 2019, pet. denied) (mem. op.).7 We accordingly
dismiss J.Y.’s fourth and sixth issues without addressing their merits.




       7
         Ketterman could have, but did not, appeal the sanctions herself, as she has done when
sanctioned before. See Ketterman v. Tex. Dep’t of Family & Protective Servs., No. 01-12-00883-
CV, 2014 WL 7473881, at *1 (Tex. App.—Houston [1st Dist.] Dec. 30, 2014, no pet.) (mem. op.).

                                              8
             IV. CHALLENGE TO THE FINALITY OF THE TERMINATION ORDER

         In addition to her arguments about this case, J.Y. contends in her seventh issue
that the 2017 judgment terminating her parental rights is not final “regardless of the
language” used in that judgment, because the judgment does not dispose of “[a]ll the
issues and parties before the court” as of the date the termination proceedings were
called to trial.8 J.Y. accordingly asks us to return the termination case to the trial
court.

         This appeal, however, is a challenge to the 2020 judgment in the bill-of-review
proceeding, not a challenge to the 2017 judgment in the separate termination
proceeding. Because we have no jurisdiction over the termination case, we dismiss
this portion of the appeal.

                  V. DAMAGES FOR BRINGING A FRIVOLOUS APPEAL

         The adoptive parents ask us to order J.Y. and Ketterman to pay them damages
for having brought a frivolous appeal. Such an award is governed by Texas Rule of
Appellate Procedure 45, which provides as follows:

         If the court of appeals determines that an appeal is frivolous, it may—
         on motion of any party or on its own initiative, after notice and a
         reasonable opportunity for response—award each prevailing party just
         damages. In determining whether to award damages, the court must not
         consider any matter that does not appear in the record, briefs, or other
         papers filed in the court of appeals.
TEX. R. APP. P. 45. To determine whether an appeal is frivolous, we consider the
record from the advocate’s viewpoint to decide whether the advocate had reasonable
grounds to believe that the challenged judgment could be reversed. See Kholaif v.


         But see Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001) (“[I]f the language
         8

of the order is clear and unequivocal, it must be given effect despite any other indications that one
or more parties did not intend for the judgment to be final.”).

                                                 9
Safi, 636 S.W.3d 313, 320 (Tex. App.—Houston [14th Dist.] 2021, pet. denied).
Even if an appeal is frivolous, the decision of whether to award damages lies within
the appellate court’s discretion. Glassman v. Goodfriend, 347 S.W.3d 772, 782 (Tex.
App.—Houston [14th Dist.] 2011, pet. denied) (en banc).

       As in the trial court, Ketterman represented J.Y. in this appeal. As in the trial
court, the arguments Ketterman presented had no reasonable basis in law, and given
Ketterman’s repeated and voluntary acknowledgments in the trial court that this bill-
of-review proceeding was “not a plausible avenue” to obtain relief for her client, this
appeal cannot be characterized as an “informed, good-faith challenge to the trial
court’s judgment.” Joselevitz v. Roane, No. 14-18-00172-CV, 2020 WL 1528020, at
*8 (Tex. App.—Houston [14th Dist.] Mar. 31, 2020, no pet.).

       Nevertheless, we are mindful that J.Y. and Ketterman are already obligated to
pay monetary sanctions totaling $8,500, and in the exercise of our discretion, we
decline to award damages in addition to those amounts.9


       9
         Moreover, when the judgment was appealed, there may have been a reasonable ground
to believe that the judgment could be vacated, and although it was not raised by J.Y., the issue was
raised by this Court sua sponte and has been resolved.
         Specifically, the case style of the judgment erroneously identified the rendering court as
the 313th District Court of Harris County, Texas. According to representations in J.Y.’s brief, the
bill-of-review proceeding was transferred to the 313th District Court after the Hon. Michelle
Moore, presiding judge of the 314th District Court, recused herself. But, the 2017 termination
judgment being challenged in this bill-of-review proceeding was rendered in the 314th District
Court. Because a bill of review is a direct attack on a judgment, only the court that rendered that
judgment has jurisdiction over the bill. Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 504 (Tex.
2010). Further, matters affecting jurisdiction must be examined by the reviewing court even if no
party has challenged it. See M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per
curiam). Thus, if the judgment in fact had been rendered in the 313th District Court, then this
Court, acting sua sponte, would have declared the judgment void. However, the record indicated
that orders had been issued in the case by both the 313th and 314th District Courts after the
purported transfer, and we could not determine from the record then before us whether the case
had in fact been transferred to the 313th District Court or had simply been heard by the Hon.
Natalia Cokinos Oakes, presiding judge of 313th District Court, sitting by assignment to the 314th
District Court. See TEX. R. CIV. P. 330(e). After we sought clarification from the parties, the
                                                10
                                      VI. CONCLUSION

       We affirm the portion of the judgment dismissing J.Y.’s petition with
prejudice and ordering her to pay sanctions of $1,500 to the child’s adoptive parents,
and we dismiss for want of jurisdiction J.Y.’s attempt to appeal the sanctions
imposed against Ketterman, as well as J.Y.’s request that we effectively reopen the
termination case. Finally, we decline the adoptive parents’ request to award them
damages for defending against a frivolous appeal.




                                             /s/    Tracy Christopher
                                                    Chief Justice

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




adoptive parents successfully moved the trial court for a judgment nunc pro tunc, which corrected
the style of the case to show that judgment was rendered in the 314th District Court by Judge
Oakes, sitting by assignment. In light of that correction, there is no fundamental error in the
judgment, but the initial ambiguity in the record counsels against imposing sanctions for bringing
a frivolous appeal.

                                               11